DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed August 9, 2021 has been entered. No new matter has been added.
Claims 1, 3 – 6 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (US 5,271,370).
Regarding Claims 1 and 6:
 a fuel tank (21) for storing fuel,  first and second fluid lines (43 and in Fig 1, the line connecting tank 21 to mixer 45), an emulsion mixer (45) having a mixing chamber, first and second inlets (at 43, the two fuel lines), and an outlet ( via 47), the water tank being connected to the first inlet via the first fluid line, and the fuel tank is being connected to the second inlet via the second fluid line,  the emulsion mixer is being configured to output an emulsion that comprises the fuel and the water via the outlet and a control unit (70) external of the mixing chamber and configured to control a mixing ratio of the fuel and the water without using any valves external of the mixing chamber and without affecting a delivery of the fuel to the mixing chamber (no external valves are used, just the pump 44 which is used to draw fuel to the mixer), the control unit sensing a rotation speed of a crankshaft of the internal combustion engine and injecting intermittent injections of the water into the mixing chamber at an injection frequency and an injection duration in accordance with a the sensed rotation speed of a the crankshaft of the internal combustion engine. (Col 6 lines 14 – 29 and via 71, 72, and 73; by varying and changing the fuel amount of water and gasoline, a ratio is determined based on the engine conditions as described and directly controls mixer 45 shown in Fig 3).
Regarding Claim 3:
Shimada teaches the emulsion mixer (43) is configured to mix the fuel with the water in the mixing chamber.
Regarding Claim 4:
Shimada teaches a housing (the mixer 43), the inlets and the outlet being arranged on the housing, and the mixing chamber being within the housing.
	Regarding Claim 5:
Shimada teaches the internal combustion engine (EN) is connected to the outlet via a third fluid line (Fig 1).

Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive. 
On Pages 4 and 5 of the Remarks, the Applicant argues that the newly amended limitation of “without using and valves…and without affecting a delivery of the fuel to the mixing chamber” is not taught by Shimada. The Examiner disagrees and maintains the rejection because no valve is used, only a pump is use to draw the fuel, and the mixer 45 is directly controlled by the controller to vary the mix ratio based on engine conditions as shown in Fig 3 of Shimada.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747